Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a fluid dispensing nozzle comprising:
A nozzle body, a suction generator, a shut off device and a terminal portion having a cross sectional area of at least about 0.015 square inches, wherein said terminal portion is positioned downstream, with respect to a direction of flow through said suction path, of a position where said suction generator applies suction to said suction path, as defined within the context of claim 1 along with all other claim limitations.
A nozzle body, a suction generator, a shut off device and wherein said suction path includes a terminal portion in fluid communication with said suction chamber, said terminal portion being sized to prevent capillary forces of liquid gasoline from enabling said gasoline to completely span a cross sectional area of said terminal portion, to thereby enable said terminal portion to be self-draining, wherein said terminal portion is positioned downstream, with respect to a direction of flow through said suction path, of a position where said suction generator applies suction to said suction path, as defined within the context of claims 18 and 22 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753